Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-15 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claims 1 and 14-15: 
An acquisition unit configured to … 
A learning unit configured to … 
A determination unit configured to … 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

:  An information processing method, the method comprising: acquiring demand data for each prediction target space of a moving body that conveys a conveyance object loaded onto the moving body; predicting the demand data for each prediction target space; and determining whether to combine or divide the prediction target space based on prediction accuracy of the prediction.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 14-15 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. the claims are directed to acquire demand data for each target space and predict the demand data for each target space which covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under mental processes. Also, The claims are directed to combine or divide the prediction target transportation space. which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “device”, and “a computer”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-13 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 14-15 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 14-15 includes various elements that are not directed to the abstract idea. These elements include “device”, and “a computer” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these 

In addition, ¶ [0114-0115] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 

Dependent claims 2-13 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a mental processes and a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a mental processes and a method of organizing human activity. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0032928 (hereinafter Li) in view of Suzuki Ryohei Wo 2018/154958 (hereinafter Ryohei). 
Regarding Claim 1: 
[Claim 1] An information processing device comprising: 
an acquisition unit configured to acquire demand data for each prediction target space of a moving body that conveys a conveyance object loaded onto the moving body; a learning unit configured to learn a prediction model for predicting the demand data for each prediction target space; and (See Li Fig. 4 [0077], “predictive supply and demand density information”. Li [0079], “prediction models and/or machine learning methods. The prediction model may be qualitative or quantitative …. Continuously optimized using one or more machine learning …. Learning vector quantization”. Li [0102], “the prediction model calculation unit 577 …. a prediction of the number of future orders, a prediction of the number of users, a prediction of supply and demand densities, a prediction of order densities”. Li [0122], “the calculation of the expected demand amount may be based on historical characteristics, a real-time characteristic. The expected demand amount may be predicted by a random forest method”. Also, see [0124]) 
a determination unit configured to determine whether to combine or divide the prediction target space [[based on prediction accuracy of the prediction model.]]  (Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”.) but, specifically fails to disclose combine or divide the prediction target space based on prediction accuracy of the prediction model.
However, Ryohei teaches the following limitation: 
combine or divide the prediction target space based on prediction accuracy of the prediction model. (pages 8-9, “for the prediction model for each cluster generated by the prediction model generation unit 11, the prediction accuracy is verified from information used for generating the prediction model, and only the prediction model that can be predicted with sufficient accuracy is used from the demand prediction”.) 
		It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Li, to include the feature of prediction model, as taught by Ryohei, in order to combine or divide the prediction target space based on prediction accuracy of the prediction model (Ryohei page 8). Also, it will improve the accuracy of the prediction model when determining to combine or device the prediction target space. 



	

Regarding Claim 2: 
[Claim 2] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the determination unit determines the prediction target space with the prediction accuracy lower than a first threshold as a combination target.  (Li [0143], “the condition that the prediction value of supply and demand is greater than the preset threshold of short supply may be denoted as”. Li [0145], “the supply and demand adjustment strategy assessment sub-unit 5791 may compare the prediction value of supply and demand with a preset threshold of oversupply. If the prediction value of supply and demand is less or more, the system will initiate the preset scheduling strategy”.) 
Regarding Claim 3: 
[Claim 3] Li in view of Ryohei disclose the information processing device according to claim 2, 
Li further teach wherein the determination unit combines the prediction target spaces of the combination targets.  (Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”.)
Regarding Claim 4: 
[Claim 4] Li in view of Ryohei disclose the information processing device according to claim 2, 
Li further teach wherein the determination unit combines the prediction target space of the combination target with another prediction target space that has an attribute corresponding to an attribute of the prediction target space of the combination target.  (Li [0117], “Fig. 7-C, region division may be performed according to one or more specific rules (e.g., administrative region, geographic information, etc.) …. Locations with average altitude located in specific thresholds may be divided into a sub-region”.) 



    PNG
    media_image1.png
    668
    1318
    media_image1.png
    Greyscale

Regarding Claim 5: 
[Claim 5] Li in view of Ryohei disclose the information processing device according to claim 2, 
Li further teach wherein the determination unit combines the prediction target space of the combination target with another prediction target space adjacent to the prediction target space of the combination target.  (Li [0118], “the region may be divided according to an order density per unit area at a specific period”. Li [0167], “a certain number of the hotspot regions may merged into a new hotspot region of the orders and a certain number of the hotspot regions of the users may be merged into a new hotspot region of the users …. Adjacent regions may be merged into a new hotspot region of the orders and/ or the users”. Also, see [0289])
Regarding Claim 6: 
[Claim 6] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the determination unit determines the prediction target space with the prediction [[accuracy higher than a second threshold]] as a division target.  (Li [0142-0145], “The supply and demand adjustment strategy assessment sub-unit 5791 may compare the prediction value of supply and demand with a preset threshold of short supply. If the prediction value of supply and demand is greater than the preset threshold of short supply, the process may proceed to step 1109 and may initiate a preset scheduling strategy for a short supply situation. If the prediction value of supply and demand is less than the preset threshold of short supply, the process may proceed to step 1107 and may implement a further assessment”. Li [0151], “the regions may be merged according to different characteristic parameters (e.g., the number of orders, the number of users, supply and demand characteristic information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different sub-regions”.) but specifically fails to disclose prediction accuracy higher than a second threshold as a division target

However, Ryohei teaches the following limitation: 
prediction accuracy higher than a second threshold as a division target  (pages 5-, “the first condition is event population > event determine threshold … the variation threshold is satisfied. See pages 8-9, “for the prediction model for each cluster generated by the prediction model generation unit 11, the prediction accuracy is verified from information used for generating the prediction model, and only the prediction model that can be predicted with sufficient accuracy is used from the demand prediction”.) 
		It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Li, to include the feature of prediction model, as taught by Ryohei, in order to combine or divide the Ryohei page 8). Also, it will improve the accuracy of the prediction model when determining to combine or device the prediction target space. 
Regarding Claim 7: 
[Claim 7] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the determination unit determines the prediction target space in which the number of pieces of demand data satisfies a predetermined reference.  (Li [0142-0145], “The supply and demand adjustment strategy assessment sub-unit 5791 may compare the prediction value of supply and demand with a preset threshold of short supply. If the prediction value of supply and demand is greater than the preset threshold of short supply, the process may proceed to step 1109 and may initiate a preset scheduling strategy for a short supply situation. If the prediction value of supply and demand is less than the preset threshold of short supply, the process may proceed to step 1107 and may implement a further assessment”. Li [0151], “the regions may be merged according to different characteristic parameters (e.g., the number of orders, the number of users, supply and demand characteristic information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different sub-regions”.)
Regarding Claim 8: 
[Claim 8] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the determination unit determines division or non-division in accordance with an attribute of the prediction target space.  Li [0151], “the regions may be merged according to different characteristic parameters (e.g., the number of orders, the number of users, supply and demand characteristic information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different sub-regions”.)
Regarding Claim 9: 
[Claim 9] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the 31SYP328309WO01 determination unit re-determines combination or division of the prediction target space over time.   (Li [0114], “based on a result of the former division, regions may be merged or re-divided according to some conditions. The results of the divisions may be dynamically adjusted according to an actual demand in practice”. Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”. Li [0079], “continuously optimized using one or more machine learning”. Li [0204], “new solutions may be calculated by the crossover method continually”.) 
Regarding Claim 10: 
[Claim 10] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the determination unit re-determines combination or division of the prediction target space with a change in an attribute of the prediction target space.  (Li [0114], “based on a result of the former division, regions may be merged or re-divided according to some conditions. The results of the divisions may be dynamically adjusted according to an actual demand in practice”. Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”. Li [0079], “continuously optimized using one or more machine learning”. Li [0204], “new solutions may be calculated by the crossover method continually”.)
 


Regarding Claim 12: 
[Claim 12] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the prediction target space is set based on map information.  (Li [0063-0064], “the information source 160 may include a municipal service system containing map information and city service information …. A map software or application”. Also, see [0083], [0088], and [0115])  
Regarding Claim 13: SUPPORT [0015]
[Claim 13] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the moving body is a vehicle (Li [0110], “the real-time characteristics may include but are not limited to the number of demanded vehicles, a change to the number of demanded vehicles relation to a regions specific division”. Also, see [0084], [0114], [0121]) and the demand data is data regarding a demand amount of the conveyance object.  (Li [0084], “the order request information of the passenger may include but is not limited to ….. the number of passengers”. Also, see [0088], [0270], and [0294]) 
Regarding Claim 14-15: 
Claims 1415 are the method/computer claims corresponding to the device claim 1 rejected above. Therefore, Claim 14-15 are rejected under the same rational as claim 1. 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0032928 (hereinafter Li) in view of Suzuki Ryohei Wo 2018/154958 (hereinafter Ryohei). Further, in view of Kusuno Yoshihiro JP 2017-43161 (hereinafter Yoshihiro). 
Regarding Claim 11: Support in [0020], “”latitude” and “longitude” are positional information of the taxi 2 in horizontal direction … height direction”)
[Claim 11] Li in view of Ryohei disclose the information processing device according to claim 1, 
Li further teach wherein the prediction target space is defined with positional information in [[horizontal directions and positional information in a height direction]].  (Li [0085], “the sent demand information may also include one or more latitude coordinates and/or longitude coordinates of the geographic location”. Li [0094], “latitude-longitude information”. Also, see [0183]) but, specifically fails to disclose horizontal directions and positional information in a height direction
However, Yoshihiro teaches the following limitation: 
wherein the prediction target space is defined with positional information in horizontal directions and positional information in a height direction. (Yoshihiro page 3, “upper region M1 represents the relationship between the predicted drop position and range in the height direction, and the lower region M2 in FIG. 3 represents the relationship between the predicted drop position and range in the plane. three-dimensional display is performed using X and Y coordinates in the plane direction and Z coordinates in the height direction)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Li, to include the feature of directions feature, as taught by Yoshihiro, in order to define the positional information in horizontal directions and positional information in a height direction (Yoshihiro page 3).
Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, Kai, et al. "A framework for passengers demand prediction and recommendation." 2016 IEEE International Conference on Services Computing (SCC). IEEE, 2016.
Fu, Yanjie, et al. "Exploiting geographic dependencies for real estate appraisal: A mutual perspective of ranking and clustering." Proceedings of the 20th ACM SIGKDD international conference on Knowledge discovery and data mining. 2014.
Liao S, Zhou L, Di X, Yuan B, Xiong J. Large-scale short-term urban taxi demand forecasting using deep learning. In2018 23rd Asia and South Pacific Design Automation Conference (ASP-DAC) 2018 Jan 22 (pp. 428-433). IEEE.
Mao, Feng, Minhe Ji, and Ting Liu. "Mining spatiotemporal patterns of urban dwellers from taxi trajectory data." Frontiers of Earth Science 10.2 (2016): 205-221.
Yu HT, Jiang CJ, Xiao RD, Liu HO, Lv W. Passenger flow prediction for new line using region dividing and fuzzy boundary processing. IEEE Transactions on Fuzzy Systems. 2018 Apr 12;27(5):994-1007.
Moreira-Matias, Luis, et al. "Predicting taxi–passenger demand using streaming data." IEEE Transactions on Intelligent Transportation Systems 14.3 (2013): 1393-1402.
Kong, Xiangjie, et al. "Time-location-relationship combined service recommendation based on taxi trajectory data." IEEE Transactions on Industrial Informatics 13.3 (2017): 1202-1212.
Rakah et al. US 2018/0211541: Prepositioning empty vehicles based on predicted future demand. 
Thangaraj et al. US 2018/0135993: Method and system for ridesharing management. 
Meunier US 2018/0032919: Predictive model for supporting carpooling. 
Tripathi et al. US 2017/0109764: system and method for mobility demand modeling using geographical data. 
Lin et al. US 2014/0011522: system and method for providing dynamic supply positioning for on-demand services. 
Kobayashi et al. US 2012/0265580: demand prediction device and demand prediction method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624